 

SQU`$HER?J <_‘.*? "F~‘l"fl' ~'\F |V!TRSISS|‘PF"
, _ . 7 ,¢\`

FOR THE SOUTHERN DISTRICT OF MISS[S l H
EASTERN DIVlSION A‘FE?HUH inmaton

BY _ oEPuTY

[.... ,. `.'- "…', :.. . ma
lN THE UNITED STATES DISTRICT COU §§J?M 3 l- E&W‘-
j

 

 

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. 21 l SCIBZKS-MTP

DONTE D. PAYTON
a/k/a Donta Payton
a/l</a Dante Payton
a/k/a Danta Payton
AGREED PRELIMINARY ORDER OF FORFEITURE

Pursuant to a separate Plea Agreernent and Plea Supplernent between the defendant,
DONTE D. PAYTON, by and With the consent of his attorney, and the UNITED STATES OF
AMERICA (hereinafter “Government”), DONTE D. PAYTON, agrees that the following

findings are correct, and further agrees With the adjudications made herein. Accordingly, the Court

finds as follows:

l. The Defendant is fully aware of the consequences of having agreed to forfeit to the
Governrnent his interests in and to the hereinafter described property, having been apprised
of such by his attorney and by this Court; and he has freely and voluntarily, With knowledge
of the eonsequences, entered into a Plea Agreement and Plea Supplenient With the
Government to forfeit such property

2. The Defendant agrees, the

(1) One (1) Bul Transmark LTD, .45 caliber pistol, model Desert Eagle
1911C, SN: C006761;

(2) One (1) Bushmaster Firearms Multi-caliber ril`le, model XMIS-EZS,
SN: BK5079948; and

(3) all ammunition

constitutes or Was derived from proceeds that the defendant obtained, directly or indirectly,

as a result of the offenses charged in the Indictment and/or Was used, or intended to be

used, in any manner or part, to commit, or to facilitate the commission of the offenses
charged in the Indictment. Such property is, therefore, subject to forfeiture pursuant to
Title 21 U.S.C. § 853; Title 18 U.S.C. § 924(d)(l); and Title 28 U.S.C. § 24614(0)_
The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal
Procedure, and Title 18 U.S.C. § 982 require the Court to order the forfeiture of the (1)
One (1) Bul Transmark LTD, .45 caliber pistol, model Desert Eagle 1911C, SN:
C006761; (2) One (1) Bushmaster Firearms Multi-caliber rifle, model XM]S-EZS,
SN: BK5079948; and all ammunition at, and as a part of, the sentencing proceedingl The
Defendant does hereby Waive such requirement and the requirement that the forfeiture be
made a part of the sentence as ordered by the Court in the document entitled, "Judgment
in a Criminal Case.” The Defendant and his attorney further agree that the Court should
enter this Order immediately, and agree that the forfeiture ordered hereunder will be a part
of the sentence of the Court regardless whether ordered at that proceeding and/or Whether
attached as a part of the said “Judgment in a Criminal Case.”
[T IS, THEREFORE, ORDERED AND ADIUDGED AS FOLLOWS:
a. That the Defendant shall forfeit to the United States,

(1) One (1) Bul Transmark LTD, .45 caliber pistol, model Desert Eagle

1911C, SN: C006761;
(2) One (1) Bushmaster Firearms Multi-caliber rifle, model XMIS-E2S,
SN: BK5079948; and

(3) all ammunition
b. The Court has determined, based on the Defendant’s Plea Agreement and Plea

Supplement, that the following property is subject to forfeiture pursuant to Title 21

U.S.C. § 853; Title 18 U.S.C. § 924(d)(l)', and Title 28 U.S.C. § 24614(c), that the

Defendant had an interest in such property and that the Government has established

the requisite nexus between such property and such offenses

The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets for such
property

The United States shall publish notice of the order and its intent to dispose of the
q property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property Fed. R. Crim. P.
32.2(c)(1).

Any person, other than the above named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to Title 21 U.S.C. § 853(n).
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture
shall become final as to the Defendant at the time of sentencing [or before
sentencing if the Defendant consents] and shall be made part of the sentence and
included in the judgment lf no third party files a timely claim, this order shall
become the Final Order of Forfeiture, as provided by Fed. R. Crirn. P. 32.2(0)(2).
Any petition filed by a third party asserting an interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the

subject property, any additional facts supporting the petitioner’s claim, and the

relief sought.

h. After the disposition of any motion filed under Fed. R. Crim. P. 32.2(0)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues

i. The United States shall have clear title to the subject property following the Court’ s
disposition of all third-party interests, or,_ if none, following the expiration of the
period provided in Title 21 U.S.C. § 853(n)(2) for the filing of third party petitions.

The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(6). ( 1/ "

so oRDERED AND ADJUDGED this 77_ day OfJM(`zoiQ.

ijv/‘_f’ (_
UNITED STATES DISTRICT IUDGE
AGREED:

    
   
  

KA HLYN R. §USKIRK
Assistant United States Attorney

 

 
 

 

Ei 'ANI"TYNES
A rney for Defendant

